Citation Nr: 1215616	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  08-18 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for patellofemoral syndrome, right knee. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1991 and from October 2003 to February 2005. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board remanded claims of service connection for bilateral knee disabilities in a June 2010 decision.  In a July 2011 rating decision, the AMC granted the Veteran's claim for service connection for a left knee disability.  There has been no appeal as to the initial rating assignment or effective date.  Thus, the left knee claim is no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran's service treatment records show multiple complaints of, and treatment for, bilateral knee pain, to include as related to falls while running. 

The Veteran was afforded two VA compensation and pension (C&P) examinations. In December 2006, the first VA examiner diagnosed bilateral patellofemoral syndrome but did not provide an etiological opinion.  The Veteran was afforded a second VA C&P examination in April 2008, in which the examiner found no knee disorders.  X-rays taken in conjunction with that examination showed that both knees were normal. 

Despite the normal findings at the latter examination, the record still reflects a current disability within the appeal period.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  Moreover, in light of the in-service knee complaints, an etiological opinion is found to be necessary here. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran was afforded an additional VA examination in July 2010.  Unfortunately, the examiner failed to provide an opinion concerning the Veteran's right knee, as he found no current disability.  The examiner must provide an opinion if there is a disability indicated at some point during the relevant period.  Thus, the claim must be remanded once again for an opinion concerning whether the Veteran's right knee disability (which was diagnosed since the filing of his claim although may not be currently apparent) is related to active service.

Accordingly, the case is REMANDED for the following action:

1.  Either obtain an addendum from the July 2010 examiner (with that examiner determining if an additional examination of the Veteran is necessary) or schedule the Veteran for a VA examination to determine the nature and etiology of his right knee disorder.  The claims file should be provided to and reviewed by the examiner.  

The examiner should opine as to whether there is a 50 percent or better probability that the Veteran's right knee disability (diagnosed within the relevant period although not necessarily apparent at the time of the examination) is related to active service.  A rationale must be provided for the conclusion reached by the examiner.  Moreover, if the examiner believes that the prior diagnosis of a right knee disorder was in error and that the Veteran has not ever had a right knee disorder at any time within the claims period, then this may be stated and the examiner must then explain why he believes the prior diagnosis was erroneous.   If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

2.  Thereafter, the claim properly appealed should be readjudicated, considering all evidence of record obtained since the prior SSOC.  If the benefit sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
	ERIC S. LEBOFF		
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


